UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1189



EDWARD ANDERSON,

                                              Plaintiff - Appellant,

          versus


GARBAGE DISPOSAL SERVICE; REPUBLIC SERVICES,
INCORPORATED; DAVE BAVACQUA; FRANK ROCCO;
ELIJAH SHAW; LEVINE PROPERTIES,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CA-00-294-MU)


Submitted:   May 31, 2001                     Decided:   June 6, 2001


Before WILKINS, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edward Anderson, Appellant Pro Se. Patricia Tighe Bartis, PARKER,
POE, ADAMS & BERNSTEIN, Raleigh, North Carolina; Keith Michael
Weddington, PARKER, POE, ADAMS & BERNSTEIN, L.L.P., Charlotte,
North Carolina; John Robert Buric, JAMES, MCELROY & DIEHL, P.A.,
Charlotte, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Edward Anderson appeals the district court’s order dismissing

his various state law claims and granting summary judgment to the

Defendants on his claim under his Title VII, 42 U.S.C.A. §§ 2000e

to 2000e-17 (West 1994 & Supp. 2000).   We have reviewed the record

and the district court's opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Anderson v. Garbage Disposal Serv., No. CA-00-294-MU (W.D.N.C. Jan.

5, 2001).     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2